EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 10: The phrase “The control method according to claim 1,” has been replaced with -- The control method according to claim 7, --.
                                       Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1, 7 and 13: The present invention is directed to a control method and an information processing apparatus which cooperates with a management service for receiving a document via a network and storing the document and a blockchain service for managing information about the document. None of the prior art cited alone or in combination provides the motivation to teach the claimed combinations of a provision unit configured to provide an editing screen for receiving an instruction for editing the source document, the editing screen being also used for receiving an instruction for using the blockchain service; an editing unit configured to perform editing processing on a source document to generate a new document; a transmission unit configured to transmit the generated document to the management service; and a cooperation unit configured to register information indicating that the source document was edited with the blockchain service. These claimed combination are not fully disclosed by the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/           Primary Examiner, Art Unit 2675